Filed:  February 25, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT

and LAWRENCE B. GEORGE,
	Petitioners,
	v.
HARDY MYERS, 
Attorney General, 
State of Oregon,
	Respondent,
	and
EVAN MANVEL,
	Intervenor.
(SC S48996)
	En Banc
	On modified ballot title filed February 14, 2002.*
	No appearance by petitioners.
	Janet A. Metcalf, Assistant Attorney General, Salem, filed
the filing of modified ballot title for respondent.  With her on
the filing were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
 
	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).
	*333 Or 264, ___ P3d ___ (February 7, 2002) (referring
ballot title for modification).
		The court in this ballot title review proceeding
determined that the Attorney General's certified ballot title for
a proposed initiative measure, which the Secretary of State
denominated as Initiative Petition 112 (2002), failed to comply
substantially with statutory standards.  Hunnicutt v. Myers, 333
Or 264, ___ P3d ___ (February 7, 2002).  Under ORS 250.085(8),
the court referred the ballot title to the Attorney General for
modification.  The Attorney General has filed a modified ballot
title for the proposed initiative measure, and no party to the
ballot title review proceeding has objected.